COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN RE: J.T. VAUGHN ENTERPRISES,                                    No. 08-14-00168-CV
INC. AND CAPFORM, INC.,                         §
                                                              ORIGINAL PROCEEDING
                          RELATORS.             §            ON PETITION FOR WRIT OF
                                                                   MANDAMUS
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso County,

Texas, and concludes Relators’ petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 12TH DAY OF SEPTEMBER, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)(Not Participating)